Citation Nr: 0904894	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-10 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for metastatic melanoma 
of the adrenal gland for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The Veteran had active service from November 1973 to October 
1988 and died in June 2003.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, denied 
service connection for metastatic melanoma of the adrenal 
gland for accrued benefits purposes, and denied service 
connection for the cause of the Veteran's death.  

In July 2007, the appellant testified during a hearing before 
the undersigned at the RO; a transcript of that hearing is of 
record.  

While not separately set forth in the March 2005 statement of 
the case (SOC), the RO clearly discussed the matter of a 
claim for accrued benefits, and the appellant's April 2005 
substantive appeal addressed it.  As such, the Board will 
consider the issues as set forth on the title page.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in June 2003, at the age of 54.  According 
to the certificate of death, dated July 2003, the immediate 
cause of the Veteran's death was metastatic melanoma, primary 
site adrenal gland.  At the time of his death, service 
connection was in effect for multiple orthopedic 
disabilities, and left ear hearing loss and tinnitus.

The appellant seeks service connection for the cause of the 
Veteran's death, and for the purposes of accrued benefits, 
and maintains that the metastatic melanoma of the adrenal 
gland from which he died, is a form of blood cancer similar 
to leukemia, multiple myeloma, and soft tissue sarcoma, and 
was due to his exposure to Agent Orange in service.  The 
appellant currently contends, as did the Veteran prior to his 
death, that his duties during the Vietnam War involved his 
occasional presence on land in Vietnam.  In an August 2003 
written statement, she said that he made frequent and 
documented trips to Da Nang, Tan Son Nhut, and other areas to 
deliver parts and repaired aircraft to return to the ship to 
which he was assigned.  In an August 2004 written statement, 
she said that the Veteran was assigned to the USS ENTERPRISE 
(CVN-65) from August 1972 to April 1975 during which time he 
repeatedly flew from the ship to Vietnam.

In order for service connection for the cause of the 
Veteran's death to be granted, it must be shown that a 
service-connected disability caused his death or 
substantially or materially contributed to it.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

First, with regard to the claim for service connection for 
the cause of the Veteran's death based on exposure to 
herbicides such as Agent Orange in service, the Board notes 
that the law provides a presumption of service connection for 
certain diseases, including soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the period from January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  "Service in the Republic of 
Vietnam" for the purpose of the application of the 
presumption includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

In this case, although the Veteran was awarded the Vietnam 
Service Medal for service from October 1972 to February 1973, 
and the Republic of Vietnam Campaign Medal with Device, 
available records in the file do not show that he served in 
Vietnam.  The Veteran's Report of Discharge or Transfer (DD 
Form 214) indicates that he served aboard the USS ENTERPRISE 
(CVN-65), apparently from October 1972 to February 1973, as 
an aircraft mechanic, flight engineer, and on a transport 
flight crew.  

Thus, although the Veteran's service aboard the USS 
ENTERPRISE made him eligible to receive these service medals, 
there is no competent evidence that he served in Vietnam, in 
the waters offshore Vietnam, or under conditions of service 
involving duty or visitation in the Republic of Vietnam for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See e.g., Haas v. Nicholson, 20 Vet. App. 257 
(2006), in which the Board stayed certain claims which 
theorized entitlement to service connection based on 
herbicide exposure that were filed by personnel who served in 
the territorial waters, but not on the land mass, of the 
Republic of Vietnam.  See Chairman's Memorandum No. 01-06-24. 
 Haas was subsequently reversed by the United States Court of 
Appeals for the Federal Circuit, and in January 2009, the 
United States Supreme Court denied a petition for further 
review.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

However, in a May 2008 written statement, the appellant's 
representative argued that the Veteran's Navy Enlisted 
Classification (NEC) codes included that of Transport Flight 
Crew and that it was likely that, as a member of a flight 
crew, any of the Veteran's flights may have taken him on the 
ground in Vietnam.  The representative said that ship deck 
logs and flight manifests should be able to verify flight 
operations, and other pertinent information regarding flight 
locations.

The VA General Counsel has held that service on a deep-water 
naval vessel (an aircraft carrier) in waters off the shore of 
the Republic of Vietnam does not, itself, constitute service 
in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (West 2002).  See VAOPGCPREC 27-97.  Further, in 
an earlier opinion, the VA General Counsel held that a 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam, and a showing that a veteran flew high-altitude 
missions in Vietnamese airspace is insufficient to establish 
such qualifying service.  See VAOPGCPREC 7-93.

Here, the Board is of the opinion that further efforts should 
be made to determine if the Veteran's service involved 
visitation or duty in the Republic of Vietnam.

The Board notes that the claim file does not contain the 
Veteran's service personnel records, and it does not appear 
that they have ever been requested.  There is a reasonable 
possibility that those records could confirm the Veteran's 
presence in Vietnam during the period covered by the 
presumption and, thus, establish his exposure to herbicides 
under 38 C.F.R. § 3.307 (a)(6)(iii).  

Second, in light of the appellant's contentions, the Board 
hereby notifies her that, where a claimant is not eligible 
for application of the "presumption" of service connection 
under the law, she is not precluded from establishing service 
connection with proof of actual direct causation, although 
this route includes the difficult burden of tracing causation 
to a condition or event, such as exposure to herbicides, 
during service.  Combee v. Brown, 34 F.3d 1039, 1043 (1994).  
The presumption of service connection was added to the law by 
the Agent Orange Act of 1991 to lighten this difficult 
evidentiary burden for those who served in Vietnam.  However, 
the difficult evidentiary burden remains for those whose 
service did not include service in the Republic of Vietnam as 
such "service" is defined under section 3.307(a)(6)(iii) of 
VA regulations governing the presumption of service 
connection for certain diseases due to herbicide exposure.

The appellant submitted additional pertinent medical evidence 
in the form of an April 2008 signed statement from Linda S. 
Sylvester, M.D., an oncologist.  That opinion notes that the 
Veteran was under her care from April 29, 2002 to December 
11, 2002 for metastatic melanoma.  Dr. Sylvester stated her 
understanding that the Veteran was exposed to Agent Orange, 
and opined that "this may have contributed to his 
development of malignant melanoma."  

Here, it is undisputed that the Veteran had metastatic 
melanoma of the adrenal gland at the time of his death, and 
that this disease caused his death.  Dr. Sylvester's opinion 
establishes that the Veteran's claimed disability "may be 
associated" with exposure to herbicides in service.  
Therefore, if the evidentiary development set out above to 
obtain service personnel records does, in fact, confirm the 
Veteran's presence in Vietnam and, thus, his exposure to 
herbicides under 38 C.F.R. § 3.307 (a)(6)(iii), development 
to obtain a medical opinion would then be in order.  

Third, as to the appellant's claim for accrued benefits, 
periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions and 
under laws administered by the VA Secretary, or those based 
on evidence in the file at the date of death and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of such individual, be paid to the surviving spouse or 
other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2008).  An application for accrued benefits 
must be filed within one year after the date of a veteran's 
death.  Id.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  As the 
Board is seeking the Veteran's service personnel records, a 
determination of the appellant's accrued benefits claim must 
be deferred until these records are added to the file.

Finally, although in a March 2003 letter, the RO advised the 
appellant of its duty to assist her regarding her claim, 
during the pendency of her appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued an opinion 
regarding what notice under 38. U.S.C.A. § 5103(a) must 
include in a claim for service connection for the cause of 
the veteran's death.  See Hupp. v. Nicholson, 21 Vet. App. 
342 (2007).  In Hupp, the Court found that where, as here, 
the Veteran was service-connected for a disability during his 
lifetime, § 5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a death 
benefits claim based on a service-connected disorder; and (3) 
an explanation of the evidence and information required to 
substantiate a death benefits claim base on a condition not 
yet service-connected.  The Board concludes that a complaint 
notice letter under the redefined duty to notify is required.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the appellant 
(and her representative) appropriate 
notice under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007). Furthermore, 
appropriate notice to comply with the 
Hupp case should also be accomplished.  
See Hupp v. Nicholson, supra.

2.	If the appellant responds, the RO/AMC 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO/AMC should notify the appellant 
and her representative in writing that 
the records were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.	The RO/AMC should obtain all VA medical 
records regarding the Veteran's 
treatment from June 2000 to June 2003, 
including from the VA medical facility 
in Jacksonville, Florida.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file, and the appellant and her 
representative so notified in writing.

4.	The RO/AMC should contact the National 
Personnel Records Center (NPRC) and any 
other appropriate government agency and 
request a copy of the Veteran's service 
personnel records, including all 
records of his assignments and periodic 
evaluations, and associate them with 
the claims files.  All records and/or 
responses received should be associated 
with the claims files.  

5.	The RO/AMC should contact the 
appropriate authority, to include the 
Naval Historical Center, the National 
Records and Archives Administration 
(NARA), in Washington, D.C., and the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), in order to 
obtain a copy of the deck logs and 
flight manifests for the USS ENTERPRISE 
(CVN-65) for the period from October 
1972 to February 1973 to include any 
information regarding ship personnel 
leaving the vessel while docked in port 
in Vietnam, or whether the ship ever 
actually visited Vietnam, and to 
include any information regarding 
flight personnel leaving a plane while 
on the ground in Vietnam.    

6.	After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the RO/AMC should make a determination 
as to whether the Veteran's presence in 
Vietnam is supported by the evidence of 
record.  

7.	If, any only if, the RO/AMC determines 
that the Veteran was present in Vietnam 
during the period from January 9, 1962 
to May 7, 1975, should it arrange for a 
VA medical opinion to be obtained by a 
physician (or physicians) qualified to 
determine the nature and etiology of 
the veteran's metastatic melanoma of 
the adrenal gland, e.g., preferably to 
include at least an oncologist.  The 
claims files, to include a complete 
copy of this REMAND, should be provided 
to the examiner(s) for review in 
conjunction with the requested opinion.  
The physician(s) is (are) requested to 
review the evidence of record, 
including the Veteran's service 
treatment and personnel records, 
together with his VA and private 
medical records.  Based upon a review 
of the entire record, the physician(s) 
is(are) requested to address the 
following:

a.	is the metastatic melanoma of the 
adrenal gland from which the 
Veteran died considered a "soft-
tissue" sarcoma?

b.	Whether it is at least as likely 
as not (i.e. at least a 50-50 
probability) that an etiological 
relationship exits between the 
Veteran's metastatic melanoma of 
the adrenal gland (noted on his 
death certificate) and his 
military service (including his 
claimed exposure to herbicides, 
(if verified)), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability)?

c.	The physician(s) is(are) further 
requested to offer an opinion as 
to whether it is at least as 
likely as not that the Veteran's 
previously service-connected 
orthopedic disabilities and left 
ear hearing loss and tinnitus 
either caused or contributed 
substantially or materially to the 
metastatic melanoma of the adrenal 
gland.

d.	A rationale should be provided for 
all opinions expressed.  If the 
physician(s) is(are) unable to 
give an opinion with respect to 
the question presented, an 
explanation at to why should be 
provided.  In rendering an 
opinion, the examiner(s) is(are) 
particularly requested to address 
the opinion expressed by Dr. 
Sylvester in April 2008 (to the 
effect that exposure to Agent 
Orange may have contributed to the 
Veteran's development of malignant 
melanoma).

8.	To help avoid future remand, the RO/AMC 
should ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

9.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the 
RO/AMC should readjudicate the claims 
for service connection for metastatic 
melanoma of the adrenal gland for the 
purposes of accrued benefits, and 
service connection for the cause of the 
Veteran's death on appeal, in light of 
all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, then the 
RO/AMC should furnish the appellant and 
her representative with a supplemental 
statement of the case (SSOC).  After 
issuance of the SSOC, the RO/AMC should 
afford the appellant and her 
representative an appropriate time 
period for response before the claims 
files are returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



